                 Case 1-18-46249-nhl              Doc 13        Filed 02/08/19         Entered 02/09/19 00:24:08

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-46249-nhl
Mohamed H Salem                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Feb 06, 2019
                                      Form ID: 318DF7                    Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 08, 2019.
db              Mohamed H Salem,   436 Ilyssa Way,    Staten Island, NY 10312-1388
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9388591         Ametican Honda Finance,    PO Box 168088,    Irving, TX 75016-8088
9388596       ++FORSTER & GARBUS LLP,    60 VANDERBILT MOTOR PARKWAY,    P O BOX 9030,    COMMACK NY 11725-9030
               (address filed with court: Forster & Garbus, LLP,      60 Vanderbilt Motor Pkwy,
                 Commack, NY 11725-5710)
9388597        +Freedom Mortgage Corp,    10500 Kincaid Dr,    Fishers, IN 46037-9764
9388598         Freedom Mortgage Corporation,    Attn: Bankruptcy,    PO Box 50428,
                 Indianapolis, IN 46250-0401
9415438        +Freedom Mortgage Corporation,    c/o Gross Polowy, LLC.,    1775 Wehrle Drive, Suite 100,
                 Williamsville, New York 14221-7093
9388599         Infiniti Financial Services,    PO Box 742657,    Cincinnati, OH 45274-2657
9388600         LVNV Funding LLC,   PO Box 104,    Greenville, SC 29602-0104
9388605       ++NISSAN MOTOR ACCEPTANCE CORPORATION,    LOSS RECOVERY,    PO BOX 660366,    DALLAS TX 75266-0366
               (address filed with court: Nissan-Infiniti Lt,      2901 Kinwest Pkwy,    Irving, TX 75063-5816)
9388604         Nissan Motor Acceptance Corp/Infinity Lt,     Attn: Bankruptcy,   PO Box 660360,
                 Dallas, TX 75266-0360
9388606         Rubin & Rothman,   1787 Veterans Hwy,     Islandia, NY 11749-1500

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 06 2019 18:42:03
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 06 2019 18:41:29
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9388589         EDI: HNDA.COM Feb 06 2019 23:38:00      American Honda Finance,    600 Kelly Way,
                 Holyoke, MA 01040-9681
9388590         EDI: HNDA.COM Feb 06 2019 23:38:00      American Honda Finance,    Attn: Bankruptcy,
                 PO Box 168088,   Irving, TX 75016-8088
9388592         EDI: CAPITALONE.COM Feb 06 2019 23:38:00      Capital One,   PO Box 30281,
                 Salt Lake City, UT 84130-0281
9388593         EDI: CAPITALONE.COM Feb 06 2019 23:38:00      Capital One,   Attn: Bankruptcy,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
9388594         EDI: RCSFNBMARIN.COM Feb 06 2019 23:38:00      Credit One Bank,    ATTN: Bankruptcy,
                 PO Box 98873,   Las Vegas, NV 89193-8873
9388595         EDI: RCSFNBMARIN.COM Feb 06 2019 23:38:00      Credit One Bank NA,    PO Box 98875,
                 Las Vegas, NV 89193-8875
9388601         EDI: RESURGENT.COM Feb 06 2019 23:38:00      Lvnv Funding LLC,    PO Box 1269,
                 Greenville, SC 29602-1269
9388602         EDI: MERRICKBANK.COM Feb 06 2019 23:38:00      Merrick Bank Corp,    PO Box 9201,
                 Old Bethpage, NY 11804-9001
9388603         EDI: MERRICKBANK.COM Feb 06 2019 23:38:00      Merrick Bank/Cardworks,    Attn: Bankruptcy,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 08, 2019                                            Signature: /s/Joseph Speetjens
             Case 1-18-46249-nhl       Doc 13     Filed 02/08/19     Entered 02/09/19 00:24:08




District/off: 0207-1         User: admin                 Page 2 of 2                   Date Rcvd: Feb 06, 2019
                             Form ID: 318DF7             Total Noticed: 24

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 6, 2019 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Courtney R. Williams   on behalf of Creditor   Freedom Mortgage Corporation
               cwilliams@grosspolowy.com, ecfnotices@grosspolowy.com
              Kevin Zazzera    on behalf of Debtor Mohamed H Salem kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 4
               Case 1-18-46249-nhl                    Doc 13   Filed 02/08/19    Entered 02/09/19 00:24:08


Information to identify the case:
Debtor 1              Mohamed H Salem                                           Social Security number or ITIN   xxx−xx−2159
                      First Name   Middle Name    Last Name                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−18−46249−nhl



Order of Discharge and Final Decree                                                                              Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Mohamed H Salem




IT IS FURTHER ORDERED:

        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: February 6, 2019                                              s/ Nancy Hershey Lord
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree              page 1
          Case 1-18-46249-nhl          Doc 13     Filed 02/08/19       Entered 02/09/19 00:24:08


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
